1. I think the rule is carried too far in regard to the misconduct of the jury in discussing former trial and conviction, and is extended far beyond that laid down in the Smith case. This misconduct should have reversed the judgment in the case.
2. I do not agree that the reproduction of Mrs. Salters' testimony was proper and legal. For reasons for dissenting on the proposition involved in this question, see Pratt v. State, decided at Dallas term, 1908.
[Motion for rehearing denied, December 9, 1908. — Reporter.] *Page 222